          Case 1:21-mj-00014-GMH Document 21 Filed 03/31/21 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                         :
                                                 :
                v.                               :        Crim No. 21-mj-14 (GMH)
                                                 :
ANTHIME GIONET,                                  :
                                                 :
                        Defendant.               :

     RESPONSE TO DEFENDANT’S MOTION TO MODIFY CONDITIONS OF RELEASE


        This matter comes before the Court on the defendant’s motion to modify his conditions of release.

The defendant has been charged with two offenses stemming from his participation in the insurrection at

the United States Capitol on January 6, 2021. As noted by Chief Judge Howell, the actions of the individuals

who mobbed the Capitol on January 6, 2021, of which the defendant was one, were “reprehensible against

morality, civic virtue, and the rule of law.” United States v. Chrestman, No. 21-MJ-218 (ZMF), 2021 WL

765662, at *7 (D.D.C. Feb. 26, 2021).

        The defendant has asked this Court to remove Global Positioning System (GPS) monitoring from

his release conditions. In his motion, the defendant argues that he is a member of the news media. The

government disagrees. Nevertheless, because the defendant has been compliant with his release conditions

to-date, the government does not oppose the instant motion.

                                                 Respectfully submitted,

                                                 CHANNING D. PHILLIPS
                                                 Acting United States Attorney
                                                 D.C. Bar No. 415793

                                         By:     /s/Elizabeth Aloi
                                                 Elizabeth Aloi, N.Y. Bar No. 4457651
                                                 Christopher B. Brown, D.C. Bar No. 1008763
                                                 Assistant United States Attorney
                                                 555 4th Street, N.W.
                                                 Washington, D.C. 20530
                                                 (202) 252-7212 (Aloi)
                                                 (202) 252-7153 (Brown)
                                                 Fax: (202) 514-6010
                                                 Elizabeth.Aloi@usdoj.gov
                                                 Christopher.Brown8@usdoj.gov
